UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7074


CLAUDE DAVIS,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director, Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00062-RAJ-LRL)


Submitted: January 22, 2019                                       Decided: January 25, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Claude Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Claude Davis seeks to appeal the district court’s order finding no clear error in the

magistrate judge’s order granting Harold Clarke’s motion for an extension of time and

denying as moot Davis’ motion for default judgment.             This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Davis seeks to appeal is

neither a final order nor an appealable interlocutory or collateral order. Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2